DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
• The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
• This action is responsive to the following communication: an amendment filed on 7/21/2022.
• Claims 1, 5-7, 9, 13, 16-18, 20-28 are currently pending; claims 2, 3, 4, 8, 10, 11, 12, 14, 15, 19 have been canceled.

Response to Arguments
• Applicant’s arguments, see pages 9-11, filed 7/21/2022, with respect to the rejection(s) of claim(s) 1, 13, and 20 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference to remedy the newly added features/limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-7, 9, 13, 16-18, 20-28 are rejected under 35 U.S.C. 103 as being unpatentable over Songhua et al (CN 101719129A, translation is herein attached) in view of Agarwal (US 10360265).
	Regarding claim 1, Songhua discloses a man-machine conversation (man-machine conversation, abstract, pages 1-2) method, performed by an electronic device, the method comprising: extracting a keyword (keywords extraction from speech, pages 2-4) from input information of a user; determining a candidate article according to the keyword (determine candidate article from extracted keywords, pages 2-4); obtaining a plurality of sentences (pages 2-4) in the candidate article, and determining a score (scores, pages 2-4) of each of the plurality of sentences; extracting part of the plurality of sentences based on the score of each of the plurality of sentences (extractions based upon scores, abstract, pages 1-4); and generating return information (return information, abstract, pages 2-4) that includes the extracted part of the plurality of sentences (plurality of sentences, pages 1-4).
	Songhua fails to teach and/or suggest the input information including a voice input or a text messaging input from the user.
	Argawal, in the same field of endeavor for man-machine conversation, teaches a well-known example of input information including a voice input (figs. 1a, 1b, 3a, 3b, 3c, 3d, 4, 5). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention was made by modifying man-machine conversations of Songchua to include input information as voice input as taught by Argawal for the purpose of processing efficiency (e.g. voice input vs. keyboard input). 
Therefore, it would have been obvious to combine Songchua with Agawal to obtain the invention as specified in claim 1.
	
Regarding claim 5, Songhua further discloses the method according to claim 1, wherein the determining a score (scores, pages 2-4) of each of the plurality of sentences comprises: determining a first score (scores, pages 2-4) according to an importance level of each of the plurality of sentences in the article; determining a second score according to a similarity between each of the plurality of sentences and the input information; and determining the score (scores, pages 2-4) of each sentence as a function of the first score and the second score.
Regarding claim 6, Songhua further discloses the method according to claim 5, wherein the determining a first score according to an importance level (important levels, pages 2-4) of each of the plurality of sentences in the article comprises: determining a sentence vector (vectors, pages 2-4) of each of the plurality of sentences; determining sentence similarities between sentence vectors of the plurality of sentences; and obtaining the importance level (important of each sentences, abstract, pages 2-4) of each sentence in the article based on the sentence similarities, to determine the first score.
Regarding claim 8, Songhua further discloses the method according to claim 6, wherein the obtaining the importance level (important level, abstract, pages 1-3) of each sentence in the article based on the sentence similarities (similarities, page 2), to determine the first score comprises: constructing a similarity matrix based on the sentence similarities (page 2); constructing a graphical model (models, pages 2-3) based on the similarity matrix by using each sentence as a node and using each sentence similarity as a weight of an edge; obtaining the importance level of each sentence in the article based on the graphical model; and determining the first score through the importance level (important levels, abstract, pages 1-3) of each of the plurality of sentences.
Regarding claim 9, Songhua further discloses the method according to claim 5, wherein the determining a second score according to a similarity between each of the plurality of sentences and the input information comprises: determining an information vector (vectors, pages 2-3) of the input information of the user; determining a sentence vector of each of the plurality of sentences; and determining the second score (scores, pages 2-3) according to the similarity between the information vector and the sentence vector (similarity vectors between sentences, pages 2-3).
Regarding claims 13, 16, 17, 18, 20 recite limitations that are similar and in the same scope of invention as to those in claims 1, 5, 6, 7, 9 above; therefore, claims 13, 16, 17, 18, 20 are rejected for the same rejection rationale/basis as described in claims 1, 5, 6, 7, 9 above. 
Regarding claim 21, Agawal further teaches the method according to claim 1, wherein the candidate article is determined in a predetermined platform according to the keyword, the predetermined platform including a news platform, an official account platform, and a music platform (search service provider 240, fig. 2).
Regarding claim 22, Argawal further teaches the method according to claim 1, further comprising: determining a sentence similarities of the plurality of sentences (selection module 243 for comparing similarities, fig. 2) constructing a graphical model based on the similarity matrix by using each sentence as a node and using each of the sentence similarities  as a weight of an edge; and determining the score (ranking module 242, fig. 2) of the each of the plurality of sentences according to the graphical model.
Regarding claim 23, Argawal further teaches the method according to claim 1, wherein obtaining the plurality of sentences in the candidate article comprises: dividing the candidate article is into constituent units in words or sentences (figs. 1-4) ; establishing a graphical model according to the constituent units; and determining the score of the each of the plurality of sentences according to the graphical model (scoring model via ranking module, fig. 2).
Regarding claim 24, Argawal further teaches the method according to claim 1, wherein the input information includes a question (figs. 1-4).
Regarding claim 25, Argwal further teaches the method according to claim 24, wherein the question includes a viewpoint about a thing (figs. 1-4, Alexa virtual assistant).
Regarding claim 26, Argawal further teaches the method according to claim 24, wherein the question includes a word "what" or a word "how” (figs. 1-4, Alexa accesses knowledge-base server to provide answers to various inquiries including, what, how, why, who, when, and etc.). 
Regarding claim 27, Argawal further teaches the method according to claim 1, wherein the plurality of sentences is extracted from a movie information platform (see Alexa’s virtual assistant capabilities, see entire reference for more details).
Regarding claim 28, Argawal further teaches the method according to claim 1, wherein the extract part includes a summary of a movie, the summary including an introduction or a comment on the movie (Alexa’s virtual assistant capabilities includes various subjects including movie, music, and etc, see the entire reference for more details).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIERRY L PHAM whose telephone number is (571)272-7439. The examiner can normally be reached M-F, 11-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIERRY L PHAM/Primary Examiner, Art Unit 2674